Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 10-16 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Hutchison (US 6995338 B2) being the closest prior art discloses a welding system comprising a power supply that is controlled by controller, wherein the controller which use a second derivative of the power to detect a short clearing event. Peters (US 8946596 B2) in the same field of endeavor discloses a welding system comprising and power supply and controller, wherein the controller use a premonition circuit using a derivative of current and voltage to predict a short clearing event. Hutchison and Peters fails to teach or suggest “a short clearing prediction module that receives feedback responsive to an output voltage, and determines a second derivative of the feedback signal, and a first comparator that compares the second derivative to a threshold, and wherein the short clearing prediction module determines that the short is about to clear when the first comparator determines that the second derivative exceeds or equals the threshold’ as required of independent claim 10 or the method steps of “determining a second derivative of the output voltage; comparing the second derivative of the output voltage to a threshold; predicting that the short is about to clear when the second derivative of the output voltage output voltage exceeds or equals the threshold; and causing an output current to decrease, in response to predicting that the short is about to clear” as . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761